

Exhibit 10.17


INGEVITY CORPORATION


Non-Employee Director Compensation Policy


1.
General. The Non-Employee Director Compensation Policy (the “Policy”) as set
forth herein provides for the compensation payable to the non-employee directors
of Ingevity Corporation (the “Company”) certain elements of which were
previously approved by the Company’s Board of Directors by Unanimous Written
Consent on May 15, 2016, and ratified by the Compensation Committee of the Board
of Directors of the Company on May 27, 2016. Capitalized but undefined terms
used herein shall have the meanings provided for in the Ingevity Corporation
2016 Omnibus Incentive Plan (the “Plan”).



2.
Annual Retainer and Other Compensation. Each member of the Board who is not or
has not been employed by the Company or one of its subsidiaries (a “Non-Employee
Director”) shall be entitled to an annual retainer as follows:



a.
The annual retainer fee for service on the Board shall be $75,000 (such amount
the “Annual Retainer”) with $75,000 of the Annual Retainer payable at the
Non-Employee’s direction 100% in either (i) fully vested deferred stock units
(“DSUs”) (valued based on the Fair Market Value of the Common Stock on the date
of grant) or (ii) cash. If no election is made, the Annual Retainer will be paid
100% in cash.



b.
The annual retainer fee for service as the Chair of the Board of Directors shall
be $70,000, the annual retainer fee for service as the Chair of the Audit
Committee shall be $15,000, and the annual retainer fee for service as the Chair
of either the Compensation or Nominating and Governance Committee shall be
$10,000 (“Other Compensation”). Other Compensation is payable at the
Non-Employee’s direction 100% in either (i) fully vested DSUs (valued based on
the Fair Market Value of the Common Stock on the date of grant or (ii) cash. If
no election is made, the Other Compensation will be paid 100% in cash.



3.
Timing of Payment of Annual Retainer and Other Compensation. The Annual Retainer
and Other Compensation payable are intended to cover service from one annual
meeting of the shareholders to the next and, unless a deferral election is made
as provided below, shall be paid quarterly in advance on the first business day
of each calendar quarter, without any requirement of additional Board action in
connection therewith.



4.
Annual Stock Award. Each Non-Employee Director shall also be entitled to receive
an annual stock award in the form of Restricted Stock Units (or “RSUs”) valued
at $90,000 as of the close of business on the date of grant. RSUs are granted as
of the next business day after the date of the Company’s annual shareholders
meeting, without any





--------------------------------------------------------------------------------



Exhibit 10.17


requirement of additional Board action in connection there with, and will vest
on the first anniversary of the grant date. The RSUs shall be granted pursuant
to terms and conditions set forth in a written agreement or form approved by the
Compensation Committee of the Board. Unless a deferral election is made as
provided below, the RSUs will be distributed in actual shares of Common Stock
within thirty (30) days of vesting.


5.
Pro- ration. A new (or terminating) Non-Employee Director who commences service
after the annual meeting of shareholders (or who retires before the next annual
meeting) shall be entitled to a pro-rated Annual Retainer, Other Compensation,
if applicable, and annual RSU as approved by the incumbent Non-Employee
Directors in such year. Pro-ration shall be as of the first day of the calendar
quarter in which service by a director commences in the case of new employees,
and as of the last day of the calendar quarter in which service by a director
terminates in the case of terminating directors. The amount of the pro-rated
compensation shall be described in the terms and conditions applicable to the
Non-Employee’s specific award, as approved by the Compensation Committee of the
Board of Directors.



6.
Deferral Election. A Non-Employee Director may elect to receive DSUs in lieu of
(i) his or her Annual Retainer, (ii) Other Compensation, and (iii) RSUs. Any
DSUs that relate to a Non-Employee Director’s Annual Retainer, Other
Compensation or RSUs shall be subject to the same vesting provisions as set
forth in Section 2 above, or as set forth in the award terms and conditions. If
the Non-Employee Director elects to receive DSUs, the units will be credited to
a bookkeeping account under the Company’s Non-Employee Director Deferred
Compensation Plan, where each unit will be equivalent in value to one share of
Common Stock, and the units will not be distributed in actual shares of Common
Stock, until the Non-Employee Director terminates his service from the Board,
except as otherwise provided for in the award terms or the Plan.



7.
Effect of Other Plan Provisions. All of the provisions of the Plan shall apply
to the Awards granted automatically pursuant to this Policy.



8.
Policy Subject to Amendment, Modification and Termination. This Policy may be
amended, modified or terminated by the Compensation Committee of the Board in
the future at its sole discretion. Without limiting the generality of the
foregoing, the Board or the Compensation Committee hereby expressly reserves the
authority to terminate this Policy during any year up and until the election of
directors at a given annual meeting of shareholders.



